Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/907,545 filed on
June 22, 2020.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant filed an amendment on August 24, 2021 under 37 CFR 1.111 in response to a non-final rejection dated June 8, 2021.  Applicant has amended claims 6-7, 9, and 14-15, and has canceled claim 8. Claims 1-7 and 9-20 are currently pending.

Allowable Subject Matter
	Claims 1-7 and 9-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As evidenced by the prosecution history the pending claim 1-7 and 9-20 are considered to be in condition for allowance. Furthermore, a new and updated search of prior art (see Search Results, Notice of References Cited) failed to result in finding a prior art that, alone or in combination with prior art of record, could be used to disclose the following limitations of independent claims 6 and 14.


“a processor that is configured to: determine respective patch-based distances between a pixel of the reconstructed image and first neighboring pixels of the pixel by steps to: form a pixel patch comprising the pixel and the first neighboring pixel,wherein the first neighboring pixels are at respective relative offsets with respect to the pixel: form respective neighboring patches for the first neighboring pixels, wherein a 
respective neighboring patch for a first neighboring pixel comprises the first neighboring pixel and second neighboring pixels of the first neighboring pixel itself, wherein the
second neighboring pixels of the first neighboring pixel itself are at the respective
relative offsets with respect to the first neighboring pixel; and calculate respective
distances between the pixel patch and each of the respective neighboring patches;
determine respective weights using the respective patch-based distances; and filter the pixel using the respective weights and the first neighboring pixels to obtain a filtered pixel of an edge-preserved image.”
	With respect to claim 14:
“determine respective patch-based distances between a pixel of the reconstructed image and first neighboring pixels of the pixel by operations to:
obtain respective differences of co-located pixels in a first patch centered at the pixel and a second patch centered at one of the first neighboring pixels; and obtain one of the patch-based distances between the pixel and the one of the neighboring pixels using the respective differences; determine respective weights using the respective patch-based distances; and filter the pixel using the respective weights and the first neighboring pixels to obtain a filtered pixel of an edge-preserved image.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485